DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 8/4/22.
3.   Claims 1 – 17 and 19 - 23 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10 – 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 10 recites the limitation "a processor" in lines 5 and 19. It is not clear if these are the same element or distinct elements. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
7.	Dependent claims 11 – 17 are also being rejected due to its dependency to independent claim 10.

Claim Rejections - 35 USC § 101
8.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 1 – 17 and 19 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
10.	Step 1: 
Claims 1 – 9, 20-21 are directed to a process, which is one of the statutory categories of invention.
Claims 10 – 17. 22-23 are directed to a machine, which is one of the statutory categories of invention.
Claim 19 recite a tangible, non-transitory computer-readable medium having program instructions that are used to control a computer.  Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.
11.	Step 2A: 
12.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
13.	Claim 10 is exemplary: 
 	“An electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor, the plurality of processes comprising processing logic to: accept funds from a player; -5- Reply to Office action of January 6, 2022configuring the user interface to display a plurality of difficulty levels and to display an indication of a size of a potential reward related to the respective range of RTPs for each of the displayed plurality of difficulty levels; receive a player selection, via the user interface, of one of the plurality of difficulty levels for the game; associate a respective range of Return to Player (RTPs) for each of the plurality of difficulty levels, each of the respective ranges of RTPs being different and being defined by a respective minimum RTP and a respective maximum RTP, the respective minimum RTP of each level increasing as the difficulty increases, and at least one pay schedule for each of the respective ranges of RTPs; configure, using a processor of the gaming device, configure the game to enable wagers using the accepted funds and a selected one or ones of the plurality of the pay schedules such that amounts returned to the player on wagers made during the game are selectively between the respective minimum RTP and the respective maximum RTP associated with the player-selected difficulty level; enable game play of the game as configured; and during the game play of the game as configured, receive inputs from the player via the first user interface or a second user interface of the gaming machine and, when the received player inputs are associated with less successful game play, using a random number generator, randomly reward the player, over time and in the aggregate, with amounts that are closer to the respective minimum RTP associated with the RTP range associated with the player-selected difficulty level and when the received player inputs are associated with comparatively more successful game play, using the random number generator, rewarding the player, over time and in the aggregate, with amounts that are closer to the respective maximum RTP associated with the RTP range associated with the player-selected difficulty level; and evaluate, using the processor, a predetermined game play metric at the player- selected difficulty level and, when the predetermined game play metric is not satisfied, for subsequent wagers, using the random number generator, randomly rewarding the player, over time and in the aggregate, with amounts that are between a minimum RTP and a maximum RTP of a difficulty level that is lower than the player-selected difficulty level”.

14.	The underlined portion of claim 10 recites the abstract idea. Independent claims 1 and 19 include substantially the same abstract idea as independent claim 10. The limitations of dependent claims 2 – 9, 11 – 17 and 20 - 23 merely further define the abstract idea and are not significantly more than the abstract idea.
15.	The claims recite the abstract ideas of:
1) 	providing/conducting a wagering game (i.e. a wagering game with a Return to Player (RTPs) adjustment feature).
16.	The claimed abstract idea is an abstract idea identified by the courts:
At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk))
17.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claims recite additional elements, such as an electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor and a random number generator.
An electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor and a random number generator in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claims 1, 10 and 19 recites additional elements to implement the abstract idea electronically with an electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor and a random number generator. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, FIG. 2 and paragraph 58; paragraph 58 teaches FIG. 2 shows one embodiment 200 of a game machine. This embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215 (devices that is associated a plurality of processes spawned by the processor), a data storage device 220 (i.e. a memory), a random number generator 225, an input device 285 (i.e. a user interface)) showing the conventionality of these additional elements.
19.	Under Step 2B, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	Dependent claims 2 – 9, 11 – 17 and 20 - 23 are directed to different type of return to Player (RTPs) adjustment feature methods/techniques, different ways/methods to adjust Player return (RTPs) in relation to the different difficulty levels, different types of game difficulty level adjustments, different types of game reward adjustments and game type selection. These limitations further recite an abstract idea of organizing human activity. The claim limitations are not indicative of integration into a practical application. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
22.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Response to Arguments
23.	Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
24. 	Regarding claims 1 – 17 and 19 – 23, the applicant argues that the 101 rejections should be withdrawn because the pending claims, however, recite a great deal of structures and compelling the conclusion that the claims define a specific, real-world practical application of the perceived abstract idea (Remarks, pages 10 - 14).
	The examiner respectfully disagrees.
The claims recites additional elements, such as an electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor and a random number generator.
 The aforementioned additional elements in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
Therefore, the 101 rejections are being maintained.
25.	Regarding claims 1 – 17 and 19 – 23, the applicant argues that the 101 rejections should be withdrawn because this present claims are similar to the claims in 2019 PEG example 37 and the present claims improve the underlining computer itself (Remarks, page 10 - 11).
	The examiner respectfully disagrees.
	1) The present claims are not similar to the claims recited in 2019 PEG example 37, the claims of 2019 PEG example 37 are directed to the relocation of Icons on a Graphical User Interface.	
          2) The present claims does not improve the underlining computer itself (i.e. make the underling computer run faster/operate more efficiently).
	Therefore, the 101 rejections are being maintained.
26.	Regarding claims 1 – 17 and 19 – 23, the applicant argues that the 101 rejections should be withdrawn because the present claims include Random number generator (e.g. the use of RNG is not abstract because RNG cannot be performed in the mind) (Remarks, pages 12 - 13).
	The examiner respectfully disagrees.
           Although, the usage of a random number generator is not a mental process, that does not change the fact that the usage of a random number generator is a Well-Understood, Routine, Conventional Activity.
           If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility (MPEP 2106.05(d)).
Therefore, the 101 rejections are being maintained.
27.	Regarding claims 1 – 17 and 19 – 23, the applicant argues that the 101 rejections should be withdrawn because the claim is eligible by including a GUI (graphical user interface) (Remarks, page 14).
	The examiner respectfully disagrees.
           The usage of a GUI (graphical user interface) is a Well-Understood, Routine, Conventional Activity.
           If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility (MPEP 2106.05(d)).
Therefore, the 101 rejections are being maintained.
28.	Regarding claims 1 – 17 and 19 – 23, the applicant argues that the 101 rejections should be withdrawn because the present claims do not recite the abstract idea of At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk)) (Remarks, page 15).
	The examiner respectfully disagrees.
           The present claims recite the abstract idea of providing/conducting a wagering game (i.e. a wagering game with a Return to Player (RTPs) adjustment feature).

The abstract idea of the present claims is similar to abstract idea recited the In re Smith.
MPEP 2106.04(a)(2) states that In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice")
Therefore, the 101 rejections are being maintained.
29.	Regarding claims 1 – 17 and 19 – 23, the applicant argues that the 101 rejections should be withdrawn because the amended claims define practical applications thereof, and include meaningful, hardware-based, manufacturable real-world structures and processes that bring the claims into patent-eligibility under §101 (Remarks, pages 15 - 18).
	The examiner respectfully disagrees.
           The amended claims include the new additional element (i.e. a random number generator).
         1) the addition of a random number generator do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use.
       2) a random number generator is a component well known in the art and the 
random number generator does not amount to significantly more than the judicial exception because it amount to generic and conventional implementation of an abstract concept. 
Therefore, the amended claims do not define practical applications and the 101 rejections are being maintained.

Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JASSON H YOO/Primary Examiner, Art Unit 3715